     Case 2:20-cv-00961-JAM-AC Document 12 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE MATTHEW HOUSER,                              No. 2:20-cv-0961 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JOSHUA IRMY, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action pursuant to

18   42 U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. This action is referred to the undersigned United States Magistrate Judge pursuant

20   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c).

21          This court found plaintiff’s initial request to proceed in forma pauperis incomplete, ECF

22   No. 2, and directed him to file a completed request, ECF No. 5. Plaintiff’s second request was

23   also incomplete, ECF No. 6, and the court again granted plaintiff leave to file a completed

24   request, ECF No. 8. Plaintiff’s third request was also incomplete, ECF No. 9, and the court again

25   granted plaintiff leave to file a completed request, ECF No. 10. That order informed plaintiff that

26   his “failure to timely comply with this order will result in a recommendation that this action be

27   dismissed without prejudice.” ECF No. 10 at 2.

28          Plaintiff has again filed a request to proceed in forma pauperis that is incomplete; it lacks
                                                        1
     Case 2:20-cv-00961-JAM-AC Document 12 Filed 07/14/20 Page 2 of 2

 1   an authorized certificate showing the balance of funds in plaintiff’s trust account and does not
 2   include a certified copy of his jail trust account statement. ECF No. 11. Due to plaintiff’s
 3   repeated failure to submit the required documents in support of his request to proceed in forma
 4   pauperis, the undersigned will recommend that this action be dismissed without prejudice.
 5          The court further notes that plaintiff’s complaint, ECF No. 1, appears to be frivolous
 6   (alleging claims for “rights as an American citizen to defend my home and family,” “Shasta
 7   County Sheriffs and Agents in BDUS at a mafia safe house,” and “my vehicle had a bounty by
 8   dirty/corrupt Deputy”). This court may dismiss a claim as frivolous when it lacks an arguable
 9   basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 327 (1989).
10          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to
11   randomly assign a district judge to this case.
12          Additionally, IT IS HEREBY RECOMMENDED that this action be dismissed without
13   prejudice for failure to comply with court orders. See Fed. R. Civ. P. 41(b).
14          These findings and recommendations are submitted to the United States District Judge
15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
16   days after being served with these findings and recommendations, plaintiff may file written
17   objections with the court and serve a copy on all parties. Such a document should be captioned
18   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
19   failure to file objections within the specified time may waive the right to appeal the District
20   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   DATED: July 13, 2020
22

23

24

25

26

27

28
                                                        2
